ACCEPTED
                                                                                        04-14-00358-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   3/1/2015 10:01:03 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                         NO. 04-14-00358-CV
___________________________________________________________________
                                                          FILED IN
                     IN THE FOURTH COURT OF APPEALS4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS
                                                   03/1/2015 10:01:03 PM
                                                       KEITH E. HOTTLE
___________________________________________________________________
                                                            Clerk

JUANITA SPRUTE, M.D. and JEFFERSON FAMILY PRACTICE ASSOCIATES,

                                               Appellants and Cross-Appellees

                                         v.

                               ARNOLD L. LEVEY,

                                      Appellee and Cross-Appellant
___________________________________________________________________

           APPELLANTS AND CROSS-APPELLEES’ SECOND
          MOTION FOR EXTENSION OF TIME TO FILE BRIEFS
___________________________________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      NOW COME JUANITA SPRUTE, M.D. (“DR. SPRUTE”) and JEFFERSON

FAMILY PRACTICE ASSOCIATES (“JFPA”), Appellants and Cross-Appellees

(hereinafter also referred to as “Appellants”), and file this their Second Motion for

Extension of Time to File Briefs to Appellee and Cross-Appellant’s (hereinafter also

referred to as “Appellee”) brief pursuant to Texas Rules of Appellate Procedure 10.1

and 38.6(d). In support thereof Appellants would unto show the honorable Fourth

Court of Appeals as follows:




                                          1
                                         I.

                                  BACKGROUND

      On August 12, 2014, Appellants, DR. SPRUTE and JFPA filed their

appellant’s brief in support of the issues they raise on appeal before this Court of

Appeals. Following four (4) extensions Appellee, ARNOLD L. LEVEY on January

12, 2015 filed his initial brief. The foregoing responded to DR. SPRUTE and JFPA’s

appellant’s brief and addressed the issues Mr. Levey raises on appeal. Based on

the foregoing, DR. SPRUTE and JFPA’s reply brief with respect to MR. LEVEY’s

appellee brief was initially due on February 2, 2015. Additionally, DR. SPRUTE and

JFPA’s cross-appellee’s brief was initially due on February 11, 2015. Subsequently,

on February 2, 2015 an extension was granted for each respective deadline.

Presently, Appellants’ reply brief is due on March 3, 2015 and their Cross-Appellee

brief is due on March 13, 2015.

                                         II.

            APPLICABLE DEADLINES & REQUEST FOR EXTENSION

      Appellants, DR. SPRUTE and JFPA request a thirty (30) day extension of time

to file their reply brief and cross-appellee brief. This would make DR. SPRUTE and

JFPA’s reply brief due on April 2, 2015, and their cross-appellee brief due on April

12, 2015.

      In support of the extensions requested, counsel for Appellants, DR. SPRUTE

and JFPA, relies on the following reasons in addition to the routine matters that he




                                          2
must attend to in his normal daily practice:

      1.     Appellants’ counsel is presently trying a complicated medical

             malpractice case with multiple out-of-town expert witnesses.

             Additionally, trial in this matter is projected to last until the end of this

             week, and will consume significant amounts of counsel’s time through

             March 6, 2015.

      2.     In addition to the above, Appellants’ counsel has continued to

             experience an influx of legal matters assigned to him including matters

             pending before the Texas Medical Board, which must be addressed this

             week. The combination of these matters will require substantial time

             and effort by Appellants’ counsel to address.

      3.     Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5) Appellants’

             counsel has previously attempted to confer with opposing counsel in

             order to determine if an agreement could be reached with regard to the

             extension of time sought herein. However, opposing counsel could not

             be reached by telephone. Accordingly, Appellants’ counsel cannot

             represent that this motion is unopposed.

      4.     The motion is not made for the purpose of delay only, but is made in

             the interest of justice.

                                        PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants and Cross-Appellees,

JUANITA SPRUTE, M.D. and JEFFERSON FAMILY PRACTICE ASSOCIATES



                                            3
respectfully pray this Honorable Court of Appeals grant their Second Motion for

Extension of Time to File a reply brief and cross-appellee brief as requested in the

same, and for such other and further relief, at law or in equity, to which they might

show themselves justly entitled.

                                Respectfully submitted,

                                BOONE, ROCHELEAU & RODRIGUEZ, P.L.L.C.
                                10101 Reunion Place, Suite 600
                                San Antonio, Texas 78216
                                Telephone: (210) 477-7438
                                Fax: (210) 477-7388



                                /s/ Alexander Rodriguez III
                                ___________________________________
                                LISA A. ROCHELEAU
                                State Bar No. 00791546
                                lrocheleau@br-lawfirm.com
                                ALEXANDER RODRIGUEZ III
                                State Bar No. 24030001
                                arodriguez@br-lawfirm.com
                                ATTORNEYS FOR APPELLANTS AND
                                CROSS-APPELLEES




                                          4
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 1st day of March, 2015 I have caused a true and
correct copy of the foregoing instrument to be delivered to the following:

Arnold L. Levey
Law Offices of Arnold L. Levey
P.O. Box 460064
San Antonio, Texas 78246

Appellee and Cross-Appellant/
Attorney for Appellee and Cross-Appellant


                                           /s/ Alexander Rodriguez III
                                      ___________________________________
                                           ALEXANDER RODRIGUEZ III




                                         5